    Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 1 of 42



               IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA                No. 16-cr-10343-ADB

    v.                                LEAVE TO FILE GRANTED
                                      ON AUGUST 6, 2019
RICHARD M. SIMON                      ECF #951

                                      LEAVE TO FILE EXCESS PAGES
                                      GRANTED ON SEPTEMER 10, 2019
                                      ECF #973




         SUPPLEMENTAL MEMORANDUM IN SUPPORT OF
     DEFENDANT RICHARD M. SIMON’S MOTION FOR NEW TRIAL
            (RE: COUNSEL’S CONFLICT OF INTEREST)




                                William W. Fick, Esq. (BBO #650562)
                                Daniel N. Marx, Esq. (BBO #674523)
                                FICK & MARX LLP
                                24 Federal Street, 4th Floor
                                Boston, MA 02110
                                (857) 321-8360
                                WFICK@FICKMARX.COM
                                DMARX@FICKMARX.COM

                                Counsel for Defendant Richard M. Simon
            Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 2 of 42



                                                   TABLE OF CONTENTS


TABLE OF AUTHORITIES .......................................................................................................... ii

INTRODUCTION .......................................................................................................................... 1

BACKGROUND ............................................................................................................................ 2

ARGUMENT ................................................................................................................................ 15

I.        Rule 33 Legal Standard. .................................................................................................... 15

II.       This Court should order a new trial for Mr. Simon because trial counsel’s conflict of
          interest violated Mr. Simon’s Sixth Amendment right to counsel.................................... 15

          A.         Representation by conflicted counsel violates a defendant’s Sixth Amendment
                     right to counsel. ..................................................................................................... 16

          B.         Weil’s concurrent representation of Insys created a conflict. ............................... 18

          C.         The conflict between Insys and Mr. Simon was not waivable. ............................ 23

          D.         Even if the conflict were waivable, Mr. Simon never provided the requisite
                     informed, written consent to Weil’s concurrent representation of Insys. ............. 24

          E.         The conflict precluded trial counsel from pursuing viable alternate strategies. ... 27

CONCLUSION ............................................................................................................................. 35

CERTIFICATE OF SERVICE ..................................................................................................... 36




                                                                      i
           Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 3 of 42



                                             TABLE OF AUTHORITIES

                                                             Cases

Altova GmBH v. Syncro Soft SRL, 320 F. Supp. 3d 314 (D. Mass. 2018) .............................. 20, 22

Brady v. Maryland, 373 U.S. 83 (1963) ....................................................................................... 18

Brien v. United States, 695 F.2d 10 (1st Cir. 1982) ...................................................................... 17

Bryan Corp. v. Abramo, 474 Mass. 504 (2016) ............................................................................ 20

Celgene Corp. v. KV Pharm. Co., 2008 U.S. Dist. LEXIS 58735 (D.N.J. July 29, 2008) ........... 27

Cheney v. United States District Court, 542 U.S. 367 (2004) ...................................................... 31

Cinema 5 Ltd. v. Cinerama, Inc., 528 F.2d 1384 (2d Cir. 1976) .................................................. 21

Crane v. Kentucky, 476 U.S. 683 (1986) ...................................................................................... 30

Harris v. Blodgett, 853 F. Supp. 1239 (W.D. Wash. 1994).......................................................... 16

In re Cendant Corp. Sec. Litig., 124 F. Supp. 2d 235 (D.N.J. 2000)............................................ 21

In re Insys Therapeutics, Inc., No. 19-11292 (Bankr. D. Del.) .................................................. 7, 8

Mickens v. Taylor, 535 U.S. 162 (2002) ....................................................................................... 16

Murdoch v. Castro, 365 F.3d 699 (9th Cir. 2004) ........................................................................ 30

Pennsylvania v. Ritchie, 480 U.S. 39 (1987) ................................................................................ 30

SEC v. Present, 2015 U.S. Dist. LEXIS 170245 (D. Mass. Dec. 21, 2015) ................................. 31

Strickland v. Washington, 466 U.S. 668 (1984) ........................................................................... 20

Taylor v. Illinois, 484 U.S. 400 (1988) ......................................................................................... 30

United States v. Brown, 623 F.3d 104 (2d Cir. 2010)................................................................... 16

United States v. Burgos-Chapman, 309 F.3d 50 (1st Cir. 2002) .................................................. 16

United States v. Calipari, 368 F.3d 22 (1st Cir. 2004) ................................................................. 28

United States v. Cardona-Vicenty, 842 F.3d 766 (1st Cir. 2016) ................................................. 17

United States v. Casseire, 4 F.3d 1006 (1st Cir. 1993) ................................................................. 28

                                                                 ii
           Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 4 of 42



United States v. Culp, 934 F. Supp. 394 (M.D. Fla. 1996) ........................................................... 20

United States v. De Falco, 644 F.2d 132 (3d Cir. 1980) .............................................................. 17

United States v. DeCologero, 530 F.3d 36 (1st Cir. 2008) ........................................................... 17

United States v. Dugerdas, 735 F. Supp. 2d 113 (S.D.N.Y. 2010)............................................... 20

United States v. Fergeson, 246 F.3d 129 (2d Cir. 2001) .............................................................. 15

United States v. Foster, 469 F.2d 1 (1st Cir. 1972) ................................................................ 17, 25

United States v. Indelicato, 611 F.2d 376 (1st Cir. 1979) ............................................................ 15

United States v. Insys Therapeutics, Inc. et al., No. 19-cr-10191-RWZ (D. Mass.) .................. 7, 9

United States v. Mazzaferro, 865 F.2d 450 (1st Cir. 1989) .................................................... 18, 20

United States v. Mix, 2012 U.S. Dist. LEXIS 88044 (E.D. La. June 26, 2012) ........................... 30

United States v. Nixon, 418 U.S. 683 (1974) ................................................................................ 31

United States v. Ortiz-Vega, 860 F.3d 20 (1st Cir. 2017) ............................................................. 15

United States v. Ponzo, 853 F.3d 558 (1st Cir. 2017) ................................................................... 16

United States v. Rainone, 32 F.3d 1203 (7th Cir. 1994) ............................................................... 30

United States v. Ramirez-Benitez, 292 F.3d 22 (1st Cir. 2002) .................................................... 17

United States v. Reyes-Vejerano, 276 F.3d 94 (1st Cir. 2002) ..................................................... 22

United States v. Rothrock, 806 F.2d 318 (1st Cir. 1986) .............................................................. 15

United States v. Schwarz, 283 F.3d 76 (2d Cir. 2002) .................................................................. 23

United States v. Sidoo et al., No. 19-cr-10080-NMG (D. Mass.) ................................................. 18

United States v. Stryker Biotech, No. 09-cr-10330-GAO (D. Mass.) ........................................... 31

United States v. Vicaria, 12 F.3d 195 (11th Cir. 1994) ................................................................ 15

United States v. W.R. Grace, 439 F. Supp. 2d 1125 (D. Mont. 2006) .................................... 30, 33

United States v. Watts, 35 Fed. Appx. 576 (9th Cir. 2002) .......................................................... 23



                                                              iii
            Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 5 of 42



United States v. Weisberg, 2011 U.S. Dist. LEXIS 37221 (E.D.N.Y. Apr. 5, 2011) ................... 31

United States v. Wells Fargo Bank, N.A., 132 F. Supp. 3d 558 (S.D.N.Y. 2015) ........................ 31

United States v. Wilkerson, 251 F.3d 273 (1st Cir. 2001) ............................................................ 15

Wheat v. United States, 486 U.S. 153 (1988) ......................................................................... 16, 17

                                                        Statutes and Rules

28 U.S.C. § 2255 ........................................................................................................................... 16

California State Bar Formal Opinion 2011-182 (Jan. 2011)......................................................... 35

D.C. Bar Ethics Opinion 309 (Sept. 2001) ................................................................................... 25

Federal Rule of Criminal Procedure 33 ........................................................................................ 15

Massaschusetts Rule of Professional Conduct 1.7 ................................................................. passim

Massaschusetts Rule of Professional Conduct 1.9 ........................................................................ 23

Massaschusetts Rule of Professional Conduct 1.10 ...................................................................... 23

Massachusetts Rule of Professional Conduct 3.8 ......................................................................... 18

New York City Bar Association Formal Opinion 2001-3 (2001)........................................... 22, 35

New York City Bar Association Formal Opinion 2005-2 (2005)................................................. 21

New York City Bar Association Formal Opinion 2017-6 (2017)................................................. 35

U.S. District Court for the District of Massachusetts, Local Rule 83.6(4) ................................... 19




                                                                      iv
           Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 6 of 42



                                                    Other Authorities

Anne Bowen Poulin, Conflicts of Interest in Criminal Cases: Should the Prosecution Have
      a Duty to Disclose?, 47 AM. CRIM. L. REV. 1135 (2010) ................................................. 18

Insys Therapeutics, Inc. SEC Form 10-K (Mar. 12, 2019) ............................................................. 7

Insys Therapeutics, Inc. Press Release (Dec. 12, 2013) ......................................................... 27, 34

Insys Therapeutics, Inc. Press Release (Aug. 8, 2018) ............................................................. 4, 19

Monroe Freedman, The Ethical Illusion of Screening, LEGAL TIMES (Nov. 20, 1995) ................ 22

Neil W. Hamilton & Kevin R. Coan, Are We A Profession or Merely a Business?: The
      Erosion of the Conflicts Rules Through the Increased Use of Ethical Walls,
      27 HOFSTRA L. REV. 57 (1998) ......................................................................................... 23

P. Brickley, Insys Bankruptcy Raises Conflicts Issues for Weil Gotshal, THE
       WALL STREET JOURNAL (July 15, 2019) ........................................................................... 10

Stephen G. Huggard and Hilary B. Dudley, “The Sword, a Shield, and Severance:
       The Corporate Attorney-Client Privilege in White Collar Criminal
       Prosecutions,” BLOOMBERG LAW (Sept. 11, 2012)........................................................... 32

Thomas D. Morgan, Screening the Disqualified Lawyer: The Wrong Solution to the
     Wrong Problem, 10 UNIV. OF ARKANSAS AT LITTLE ROCK L. REV. 37 (1987) ................ 22

USAO Press Release (June 5, 2019) ............................................................................................... 7




                                                                v
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 7 of 42



                                        INTRODUCTION

       The United States Attorney has spoken out forcefully, in the “Varsity Blues” prosecution,

to protect the constitutional right of criminal defendants to representation by conflict-free counsel:

       The dangers associated with representing defendants in the same case, or in
       different but related cases, are well recognized. For example, one client may stand
       to gain through negotiations with prosecutors that will injure another, raising
       concerns of loyalty; or information obtained in the representation of one client may
       be potentially useful to another, raising concerns of confidentiality. These risks are
       heighted—significantly—where one defendant is cooperating against the other. . .
       . Such dangers pose a threat to a defendant’s right to a defense conducted by an
       attorney who is free of conflicts of interest, as well as to the court’s institutional
       interests in preserving the fairness and integrity of the judicial process.

United States v. Sidoo, No. 19-cr-10080-NMG (D. Mass.), ECF #400 at 8-9 (internal citations and

quotations omitted). These same principles require a new trial for defendant Richard M. Simon.

       In August 2018, Weil, Gotshal & Manges LLP (“Weil”), the law firm defending Mr. Simon

against criminal charges related to his work for Insys Therapeutics, Inc. (“Insys”), accepted a

multimillion-dollar engagement to assist Insys with restructuring and bankruptcy matters. This

concurrent representation created a clear conflict of interest, because at that time and throughout

the trial, Insys was actively assisting in the prosecution of Mr. Simon. Weil could not be loyal to

both clients. Mr. Simon never provided his informed, written consent to this arrangement. Worse,

when he asked his trial counsel, Weil partner Steven Tyrrell, what the Insys engagement would

mean for him, Tyrrell responded, “nothing, really.”

       In fact, the conflict precluded Weil from taking any action adverse to Insys in defending

Mr. Simon. For example, Weil could not seek to obtain or use exculpatory materials over which

Insys claimed attorney-client privilege to present a defense that Mr. Simon acted in good faith

reliance on company executives and an internal investigation by outside counsel. Consequently,

as a matter of law, prejudice must be presumed, and Mr. Simon is entitled to a new trial.



                                                  1
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 8 of 42



                                        BACKGROUND

       1.     On or about January 13, 2017, Mr. Simon executed an engagement letter with

Attorney Steven Tyrrell, a partner of Weil, Gotshal & Manges LLP (“Weil”), as his defense

counsel in this case. See Ex. A. The letter incorporated by reference an appended document titled

“Additional Terms of Engagement,” which included a section captioned “Conflicts of Interest”:

       You understand that Weil is a general service law firm that represents clients from
       a broad range of industries in a wide variety of national and international matters.
       As used herein, the term “clients” means Weil’s current and future clients. Our
       website at www.weil.com lists our practice areas and many of our recent
       representations. Importantly, Weil’s other clients may include your or your
       affiliates’ debtors, creditors, direct competitors, or adversaries (in transactions or
       litigation or other matters). For example, when Weil’s restructuring and bankruptcy
       practice represents a debtor in financial distress, Weil could be called on to act
       against certain of the debtor’s creditors or other parties in interest. Given the
       complexity of the financial restructuring process and the large number of parties
       typically involved, the firm’s other current or future clients in unrelated matters,
       including you or your affiliates, could be creditors or parties in interest of the
       debtor.

       Without a binding conflicts waiver, conflicts of interest might arise that could
       deprive you or others of the right to select Weil as their counsel. Therefore, as an
       integral part of our agreement, you agree that Weil may represent other clients
       (including any adversary in a matter in which we represent you) against you or any
       of your affiliates in other current or future litigation, transactional, advisory, or
       restructuring (see below) matters, as long as those matters are not substantially
       related to the legal services that Weil has rendered, is rendering, or will render to
       you or any of your affiliates (“Allowed Adverse Representations”).

       A “restructuring” matter means Weil’s representation of one or more debtors,
       creditors, or other parties in interest in (i) a refinancing, recapitalization,
       restructuring, renegotiation, or other out-of-court workout of a debtor’s financial
       obligations, (ii) any matter or proceeding arising in or related to a case under title
       11 of the United States Code or similar laws, rules, or regulations in any applicable
       US or foreign jurisdiction, including the claims allowance process in such a case,
       (iii) an in-court or out-of-court foreclosure or exercise of creditor remedies, or (iv)
       a winding-up, dissolution, or liquidation of a debtor. But a “restructuring” matter
       does not mean a lawsuit alleging actual fraud or willful misconduct by you in
       connection with a debtor.

       You also agree that you will not, for yourself or any other entity, including any of
       your affiliates, assert (or cause any other entity to assert) that either (a) Weil’s
       representation of you or any of your affiliates in any past, present, or future matter
                                                 2
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 9 of 42



       or (b) Weil’s actual, or possible, possession of confidential information belonging
       to you or any of your affiliates is a basis to disqualify Weil from representing
       other clients in Allowed Adverse Representations. You further agree that Weil’s
       representation of other clients in Allowed Adverse Representations does not breach
       any duty that Weil owes to you or any of your affiliates.

       We are not currently aware of any such circumstance, but it may transpire that in
       the future, stock or other specific assets for which you are bidding, and in which
       we are representing you, could also be the subject of a bid by one or more of our
       other clients. Should that occur, Weil will set up a screen between those
       representing you with respect to your bid and all lawyers and other personnel
       representing any other bidder, to prevent information from passing from one side
       of the screen to the other, and to prevent all screened-off personnel from gaining
       any access to your documents, strategies, or other confidences. You hereby consent
       to these screening procedures and to our representation of such competing bidders.

       We wish to make sure that you have sufficient information, and that we have
       explained to you the risks involved, in agreeing to the advance waivers described
       above. Please do not hesitate to contact us if you have any questions.

Id.

       2.      Tyrrell did not specifically discuss the lengthy “conflicts” provision of the

engagement letter with Mr. Simon, nor did he describe any types of foreseeable conflicts which

might arise or any risks such conflicts might pose to Mr. Simon. See Ex. B (Declaration of Richard

M. Simon (“Simon Decl.”)), ¶ 10.

       3.      More than a year-and-a-half later, on August 3, 2018, Ronit Berkovich, another

Weil partner, sent an e-mail to others in the firm (including Tyrrell) with the subject line, “RE:

Request for Approval of new Matter: Insys Therapeutics.” Ex. C. The email stated:

       We have been asked to represent Insys Therapeutics, a public pharmaceutical
       company with exposure to opioid litigation (including hundreds of current
       litigations) and no funded debt, in connection with advice on restructuring matters.
       I received a cold call last week from the company’s in-house counsel, who
       subsequently revealed that he reached out to me because of our work on Takata.
       Gary Holtzer, Fred Green, and I met with the company Wednesday. We expect the
       company to sign our standard engagement letter and pay our standard rates
       (although we will obtain approval from Derek Smyth if that changes). Conflicts are
       clear. Separately, Weil (Steve Tyrrell and others) represents a former executive of
       the company in connection with a federal criminal proceeding (defense costs are

                                                3
       Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 10 of 42



       being paid by the company). That engagement letter has the standard conflict
       waiver, as will ours, and the matters are not substantially related. We will likely
       institute a screen just to be on the safe side, and both clients will be informed of the
       other representation (Insys knows about our representation of the executive). We
       expect to get a fee advance. Gary has approved. Please approve.

Id.
       4.      On August 8, 2018, Insys announced that it had “reached an agreement in principle

with the Department of Justice (“DOJ”) to settle the DOJ’s civil and criminal investigation into

inappropriate sales and commercial practices by some former company employees:

        [T]he terms of this agreement in principle call for INSYS to pay $150 million over
       five years, with the potential for contingency-based payments associated with
       certain events, that, if they were to occur, management estimates would require
       additional payments ranging from $0 to $75 million. INSYS also expects that a
       final settlement would include other material non-financial terms and conditions
       which will also be subject to negotiation.

Insys Press Release (Aug. 8, 2018), available at <https://insysrx.gcs-web.com/news-

releases/news-release-details/insys-therapeutics-reaches-agreement-principle-settle-department>.

       5.      Also on August 8, 2018, Tyrrell spoke by phone with Mr. Simon. Prior to their call,

Tyrrell e-mailed Mr. Simon a list of “agenda items,” including “Company Settlement” and “Insys

Restructuring Engagement.” Ex. D. During the call, Tyrrell mentioned to Mr. Simon the

“settlement in principle” between Insys and the DOJ. Simon Decl., ¶ 11. He also informed Mr.

Simon that Weil might be engaged to assist Insys with “restructuring.” Id. Mr. Simon asked Tyrrell

what this development would mean for him, and Tyrrell responded, “nothing, really.” Id. Tyrrell

briefly explained that the restructuring work could entail representation of Insys in bankruptcy

proceedings. See id. Tyrrell advised that Mr. Simon could consult with another lawyer if he wished

and that his defense team would be “walled off” from Insys’s restructuring team. Id.

       6.      During the call, Tyrrell did not explain to Mr. Simon that Insys had been actively

assisting the DOJ with its investigation of Mr. Simon and the other defendants in this case or that


                                                  4
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 11 of 42



Insys would likely continue to cooperate in the prosecution of its former employees in the hope of

securing a corporate settlement. See id., ¶ 12. Tyrrell did not advise Mr. Simon that Weil’s

representation of Insys would preclude the firm from taking any action on behalf of Mr. Simon

that would be adverse to Insys, and Tyrrell did not disclose or explain any other specific risks or

problems that the concurrent representation of Insys might entail. See id. The entire discussion of

Insys’s settlement and Weil’s anticipated restructuring engagement lasted no more than a few

minutes as part of a long call that focused on other subjects related to Mr. Simon’s case. See id.

       7.      Handwritten notes of the August 8, 2018, call provided by Weil to undersigned

counsel confirm the substance of the brief conversation, including Tyrrell’s statement that Weil’s

concurrent representation of Insys “means . . . nothing really” to Mr. Simon:




Ex. E (emphasis added).

       8.      On or about August 22, 2018, Weil and Insys executed an engagement letter for

Weil “to represent the Company [Insys] in connection with the Company’s evaluation of and

ultimate execution of various strategic alternatives, which could include, among other things, one




                                                 5
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 12 of 42



or more restructuring transactions, as well as representation of the Company regarding issues

related thereto as directed.” Ex. F. The engagement letter further stated:

        As you know, Weil represents Mr. Richard Simon in connection with US. v. Babich,
        et al., Case No. 16 CR 10343 (D. Mass.). We intend to let Mr. Simon know that
        Weil has been engaged to represent the Company in matters unrelated to our
        representation of him. We will not, however, inform Mr. Simon of the nature of the
        engagement for the Company or of the Weil attorneys responsible for it.

Id. (emphasis added).

        9.      After Insys formally engaged Weil, Tyrrell did not inform Mr. Simon of that

development, revisit the issue of a potential conflict, or ask if Mr. Simon was satisfied with Weil’s

ability to fulfill its duty of loyalty to him. See Simon Decl., ¶ 13.

        10.     By memoranda dated September 12 and 13, 2018, Weil established a “conflict

screen” to prevent the sharing of confidential information among lawyers working on Mr. Simon’s

criminal case and Insys’s restructuring matters, respectively. See Ex. G.

        11.     After Insys implemented its screen, Tyrrell did not inform Mr. Simon or ask

whether he was satisfied with Weil’s internal efforts to protect his confidential information. See

Simon Decl., ¶ 13.

        12.     The trial in this case commenced on January 17, 2019.

        13.     On February 11, 2019, at a sidebar conference, counsel for defendant Dr. John

Kapoor advised the Court:

        Your Honor, I just want to make one thing clear for the record. Insys is cooperating
        with the Government. Insys is adverse to the defendants at this point. And that –
        and we have seen a drastic shift in Insys’s position.

2/11/19 Tr. at 19 (emphasis added). Among other things, Kapoor’s counsel noted that Insys “has

largely asserted privilege” over various materials, including materials related to an internal

investigation conducted at the behest of the Insys board. Id. at 10.



                                                   6
       Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 13 of 42



       14.     On March 12, 2019, in its annual SEC report for the 2018 fiscal year, Insys stated:

       If we fail to finalize our agreement in principle with the DOJ or comply with the
       final terms contained in the final written agreements with the DOJ and OIG, our
       results of operations and financial condition will be materially and adversely
       affected.

Insys Form 10-K (Mar. 12, 2019), available at <https://insysrx.gcs-web.com/static-

files/8a0565f6-a6db-447e-92e5-4f8947ddb74b>.

       15.     On May 2, 2019, the jury in this case returned guilty verdicts against Mr. Simon

and the other defendants.

       16.     On June 5, 2019, the U.S. Attorney’s Office announced:

       Opioid manufacturer Insys Therapeutics agreed to a global resolution to settle the
       government’s separate criminal and civil investigations, the Department of Justice
       announced today. As part of the criminal resolution, Insys will enter into a deferred
       prosecution agreement with the government, Insys’s operating subsidiary will plead
       guilty to five counts of mail fraud, and the company will pay a $2 million fine and
       $28 million in forfeiture. As part of the civil resolution, Insys agreed to pay $195
       million to settle allegations that it violated the False Claims Act.

USAO Press Release (June 5, 2019), available at <https://www.justice.gov/usao-ma/pr/insys-

therapeutics-agrees-enter-225-million-global-resolution-criminal-and-civil>; see also United

States v. Insys Therapeutics, Inc. et al., No. 19-cr-10191-RWZ (D. Mass.).

       17.     On June 10, 2019, Insys Therapeutics, Inc. and six affiliated companies filed

petitions in the United States Bankruptcy Court for the District of Delaware seeking relief under

Chapter 11 of the United States Bankruptcy Code. See In re Insys Therapeutics, Inc., No. 19-11292

(Bankr. D. Del.) (“Insys bankruptcy case”). Weil represents Insys in the bankruptcy case.

       18.     On June 13, 2019, Mr. Simon saw a news article stating that Weil was representing

Insys in its bankruptcy case. Mr. Simon emailed Tyrrell to inquire whether this was a conflict of

interest. See Ex. H. Tyrrell responded:




                                                7
       Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 14 of 42



       I did inform you when we were engaged to assist the company with restructuring
       advice which now has led to the filing of a Chapter 11 reorganization. If you need
       me to do so, I will locate our notes and/or memo to the file about this
       conversation and tell you the date. I also explained to you at the time that
       there is a “wall” between me and my team on our case and the team that is doing
       the restructuring work. Thus, there is no sharing of information or interaction
       between the teams. From my perspective, there is no conflict of interest as you
       and Insys currently are not adverse. If Insys ever tries to “clawback” the
       $750,000 that it advanced for your fees, my understanding is that Weil would not
       perform that work for the company (and that would be outside the scope of our
       engagement too). They and you would have to engage other counsel to deal with
       that issue.

Id. (emphasis added).

       19.     On June 17, 2019, in the Insys bankruptcy case, Weil filed an “Application of

Debtors for Authority to Retain and Employ Weil, Gotshal & Manges LLP as Attorneys for

Debtors Effective as of the Petition Date.” In re: Insys Therapeutics, Inc., No. 19-11292-KG (Del.

Bankr.) (ECF #81). The Application disclosed that in the 90 days prior to the Petition Date, Weil

received payments and advances from Insys totaling $8,400,000. See id. The appended declaration

of Weil partner Gary Holtzer stated:

       Weil currently represents Richard Simon, former Director of Sales of Insys, as a
       defendant in a criminal action commenced by the United States Attorney’s Office
       for the District of Massachusetts, involving SUBSYS®. In connection with an
       undertaking agreement executed by Mr. Simon, prior to the Petition Date, the
       Debtors paid $750,000 (the capped amount under the undertaking agreement) to
       Weil on account of legal fees incurred by Mr. Simon. Mr. Simon was convicted in
       May 2019. Mr. Simon’s sentencing is currently set for September 12, 2019 at 2:00
       p.m. The Simon matter is unrelated to the Debtors’ Chapter 11 Cases, the Debtors
       do not believe that Mr. Simon is a creditor of the Debtors in these Chapter 11 Cases,
       and Mr. Simon was never an officer of the Debtors. Nevertheless, out of an
       abundance of caution and to avoid even the appearance of a conflict, since the very
       beginning of Weil’s representation of the Debtors, Weil instituted and has
       maintained an ethical screening wall between the Weil attorneys working on the
       Simon matter (generally a small group of attorneys in Weil’s white collar group in
       Boston and Washington D.C.) (the “Screened Attorneys”) and the Weil attorneys
       representing the Debtors. The Screened Attorneys have not been involved and will
       not be involved in the representation of the Debtors and have not had and will not
       have any discussions of any aspect of Weil’s representation of the Debtors with
       attorneys involved in the representation of the Debtors. In addition, with respect to

                                                8
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 15 of 42



       any matters involving Mr. Simon in these Chapter 11 Cases or otherwise, the
       Debtors will be represented in such matters by RLF or separate counsel. Weil also
       will not represent Mr. Simon in any matter related to these Chapter 11 Cases.

Id.

       20.     On July 10, 2019, at the sentencing hearing for Insys Pharma, Inc. (the operating

subsidiary of Insys Therapeutics, Inc. that pleaded guilty as part of the company’s global resolution

of all criminal and civil charges), the prosecution lauded Insys’s active cooperation against its

former employees, including Mr. Simon:

       Very early on in our discussions with Insys, they recognized the wrong-doing and
       began cooperating with our investigation. They assisted – they provided substantial
       assistance in our – in our prosecution of eight individuals, executives with the
       company, all of whom – five were convicted after trial.

7/10/19 Tr. at 9-10, United States v. Insys Therapeutics, Inc. et al., No. 1:19-cr-10191-RWZ (D.

Mass.) (ECF #24).

       21.     Both the timing and the substantive terms of the DOJ settlement were closely

coordinated with the bankruptcy filing. At the July 10, 2019 hearing, attorneys from Covington &

Burling LLP, who represented Insys in the criminal and civil DOJ matters, explained that the DOJ

settlement included specific understandings between Insys and the government about the treatment

of financial penalties in the bankruptcy proceedings:

       [Insys] filed bankruptcy within days of pleading guilty and the parties, the United
       States and Insys, the Insys corporate entities, have reached an agreement that the
       $2 million fine, the $28 million forfeiture, and any restitution shall be treated as
       pre-petition nonpriority general unsecured claims by the United States in the
       bankruptcy proceeding and paid as such under the Chapter 11 plan or Chapter 7
       distribution. So I just wanted to put that agreement on the record.

Id. at 14-15. Although the plea agreement for Insys Pharma, Inc. provided for payment of $28

million in annual installments over five years, see Plea Agreement, Insys Therapeutics, Inc. et al.,

No. 1:19-cr-10191-RWZ (D. Mass.) (ECF #3), ¶ 8, the government told the sentencing judge that



                                                 9
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 16 of 42



she did not “need[] to include anything about the five years because upon Insys’s filing of

bankruptcy, the whole amount becomes immediately due and payable, and it’s resolved in the

Bankruptcy Court,” and that Insys Therapeutics, Inc. would be jointly and severally liable for all

payments, 7/10/19 Tr., Insys Therapeutics, Inc. et al., supra, at 13-14.

       22.     On July 15, 2019, The Wall Street Journal published an article concerning “conflict

issues for Weil Gotshal” arising from the firm’s dual role in this criminal case and the related Insys

bankruptcy. See P. Brickley, Insys Bankruptcy Raises Conflicts Issues for Weil Gotshal, THE WALL

STREET JOURNAL (July 15, 2019), available at <https://www.wsj.com/articles/insys-bankruptcy-

raises-conflicts-issues-for-weil-gotshal-11563222129>. The WSJ reported:

       While one team of lawyers at Weil Gotshal & Manges LLP was guiding opioid
       maker Insys Therapeutics Inc. through a thicket of legal and financial troubles,
       others at the firm were defending a former Insys sales director against federal
       racketeering charges in Boston.

       Now Insys is in bankruptcy, former sales chief Richard Simon has been convicted,
       and Weil Gotshal is still representing both the company, which helped to get Mr.
       Simon convicted, and Mr. Simon, who is trying to win a post-trial acquittal. . . .

       Fordham University School of Law Professor Howard Erichson said ethics rules
       allowing a lawyer to represent an organization and its employees require that other
       rules about conflicts of interest be heeded. If one client is cooperating with the
       government, and the other isn’t, “you would never call that not a conflict of
       interest,” he said. . . .

       Weil Gotshal said that going forward, any matters involving Mr. Simon will be
       handled by a different law firm.

Id. (emphasis added).

       23.     Mr. Simon had not provided permission for Weil to make any public statements

(whether to the media or in bankruptcy court pleadings) about his representation, client

relationship, or termination thereof, nor did anyone from Weil contact Mr. Simon to advise him of




                                                 10
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 17 of 42



the WSJ inquiry, the eventual publication of the article, or the filings in the Insys bankruptcy case.

See Simon Decl., ¶ 16.

       24.      On July 19, 2019, four days after the WSJ article ran, Mr. Simon e-mailed Tyrrell:

       Steve,

       The Wall Street Journal is reporting that Weil is “representing the company that
       helped to get Mr. Simon convicted, and Mr. Simon, who is trying to win a post-trial
       acquittal.” Somebody from Weil also apparently told the Journal that “going
       forward, any matters involving Mr. Simon will be handled by a different law firm.”

       Can you please let me know what is going on?

Ex. I. Tyrrell replied by e-mail a short time later:

       Not sure how the company helped get you convicted. Moreover, as I have explained
       to you before, my firm’s representation of the company in the bankruptcy
       proceedings happened long after the company had conducted its internal
       investigation and is unrelated to the criminal case. There also has been and will be
       a wall between my team and the bankruptcy team such that no confidential
       information is shared.

       Finally, we already have discussed the fact that Weil was not engaged to represent
       you on appeal and will not be doing so.

Id.

       25.      On July 29, 2019, the undersigned filed appearances in this case as successor

counsel for Mr. Simon.

       26.      By letter to Weil’s general counsel, Mindy Spector, dated July 31, 2019,

undersigned counsel requested, in addition to Mr. Simon’s client file:

       •        Documents sufficient to show when Weil pitched to, or otherwise solicited
                from, Insys or its affiliates any restructuring, bankruptcy, or other work;

       •        Documents sufficient to show when Insys or its affiliates first engaged Weil
                for any restructuring, bankruptcy, or other work;

       •        All communications between Weil and Insys, its affiliates, or its agents
                (including attorneys from Covington & Burling LLP) concerning the


                                                  11
         Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 18 of 42



                government’s criminal or civil investigation of Insys (including Insys’s
                cooperation with that investigation or any related prosecution);

         •      All communications between Weil and Insys, its affiliates, or its agents
                (including attorneys from Covington) concerning Insys’s negotiation or
                acceptance of the deferred prosecution agreement with the DOJ;

         •      All communications between Weil and Insys, its affiliates, and its agents
                concerning Mr. Simon;

         •      All communications between Weil and the Wall Street Journal or any other
                media outlet concerning the firm’s representation of Mr. Simon and/or
                Insys; and

         •      All documents and information concerning Weil’s analysis of, and actions
                in connection to, any potential conflict between the firm’s representation of
                Mr. Simon in his criminal matter and its concurrent representation of Insys
                in any restructuring, bankruptcy, or other matter.

Ex. J.

         27.    By letter dated August 5, 2018, Spector denied the existence of any conflict: “As I

am sure you must be aware, for there to be a conflict there must be adversity. There was no

adversity between the criminal defense of Mr. Simon and Weil’s representation of Insys in

connection with corporate and restructuring matters.” Ex. K. Spector also denied that Weil made

any statements to the Wall Street Journal. See id. She further stated:

         With regard to your requests for documents, to the extent there are any responsive
         documents, we will not produce documents relating to our representation of Insys
         that are privileged. We will, however, produce our engagement letter with Insys,
         provided you agree such production will not be used as a basis to argue waiver of
         any applicable privilege. It will take us some time to search our files for any
         responsive emails. As we conduct and complete our search, I will provide you a
         further response to each of your seven requests for documents.

Id.

         28.    Also on August 5, 2019, Mr. Simon filed his Motion for Leave to Supplement his

pending Motion for New Trial on the basis that Weil had a conflict of interest that violated his



                                                 12
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 19 of 42



Sixth Amendment rights. See ECF #950. This Court granted the motion the next day, setting a

deadline of September 9, 2019, for the submission of this memorandum. See ECF #951.

       29.     By letter dated August 14, 2019, Spector transmitted certain documents to

undersigned counsel and stated: “In light of this documentation, we request that you supplement

the motion [for leave to brief the conflict issue] so that the Court has the accurate factual record.”

Ex. L. Undersigned counsel responded to Spector’s letter the same day, noting that Spector’s letter

failed to “identify any factual misstatement [in the motion for leave] that requires correction” and

discussing relevant facts and legal authority concerning the conflict issue. Ex. M.

       30.     By letter dated August 15, 2019, Spector stated, inter alia:

       This letter is to briefly respond to your letter of yesterday. Your letter is riddled
       with misstatements of fact. At this stage, there is no reason for me to correct each
       of them. Suffice it to say, they will be corrected for the Court at the appropriate
       time. . . .

       [E]nclosed are the remaining non-privileged documents concerning the so-called
       conflict issue. As you may recall, I advised you that we would be prepared to
       produce our engagement letter with Insys provided you agree such production
       would not constitute a waiver of privilege. You have not yet so agreed. Any other
       documents that might be responsive to the requests in your July 31, 2019 letter are
       subject to privilege which will not be waived. The only exception are the emails
       and two telephone messages we received from the Wall Street Journal. As I
       previously advised you, we did not respond and did not have any communications
       of any nature with the Journal. In this regard, any public statement we have made
       has not disclosed any confidential information whatsoever. With regard to the case
       file, it is my understanding that other Weil attorneys are gathering and providing
       you the documents relating to our substantive defense of Mr. Simon.

Ex. N. In follow-up communications, Weil also produced its engagement letter with Insys,

referenced infra as Ex. F.

       31.     On August 16, 2019, Weil filed a “motion to intervene . . . for the limited purpose

of correcting certain misleading and inaccurate claims regarding counsel’s representation of

defendant Richard M. Simon and to ensure that the Court has an accurate and complete factual



                                                 13
       Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 20 of 42



record regarding defendant Simon’s allegations of a conflict of interest.” ECF #968. Mr. Simon

filed an opposition the same day. See ECF #966. On August 20, 2019, the Court entered an order

permitting Weil to submit a responsive affidavit by September 16, 2019, following submission of

Mr. Simon’s supplemental memorandum. See ECF #970.

       32.     In a series of electronic file transfers between August 18 and 29, 2019, Weil

produced voluminous materials from Mr. Simon’s client file: over 150 gigabytes of unindexed

data, including over 30,000 Weil emails and over 150,000 other electronic files of various types.

Undersigned counsel’s review of this material is ongoing.

       33.     By letter to the government dated July 31, 2019, undersigned counsel requested:

       •       All communications between the government and Insys Therapeutics, Inc.,
               its affiliates (including Insys Pharma, Inc.), and its agents (including
               attorneys associated with Weil or Covington & Burling LLP) concerning
               Insys’s restructuring and bankruptcy;

       •       All communications between the government and Insys, its affiliates, and
               its agents concerning Weil’s representation of Insys or its affiliates in any
               matter;

       •       All communications between the government and Insys, its affiliates, and
               its agents concerning Insys’s cooperation in this prosecution or the
               investigation of Insys’s employees (including its former employees);

       •       All communications between the government and Insys, its affiliates, and
               its agents concerning Mr. Simon; and

       •       All documents and information that Insys, its affiliates, and its agents
               provided to the government concerning Mr. Simon.

Ex. O. Undersigned counsel explained the requested information was “potentially exculpatory in

that it would tend to support a motion for new trial by Mr. Simon based upon his counsel’s conflict

of interest.” Id. (citing United States v. Ponzo, 853 F.3d 558, 574 (1st Cir. 2017) (“The Sixth

Amendment guarantees the right to conflict-free counsel.”)).



                                                14
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 21 of 42



        34.     On September 3, 2019, in response to a follow-up inquiry from undersigned

counsel, the government responded: “Your letter requesting documents and information does not

provide an adequate factual or legal basis for discovery or disclosure. This is particularly true given

the allegations of lack of candor made by Weil, Gotshal & Manges LLP.” Ex. P. Thus, as of this

filing, the prosecution has not produced any documents that establish when it became aware that

Weil was representing both Mr. Simon and Insys, which was acting as a cooperating witness.

                                            ARGUMENT

I.      Rule 33 Legal Standard.

        Pursuant to Fed. R. Crim. P. 33, this Court “may vacate any judgment and grant a new trial

if the interest of justice so requires.” A motion for new trial is directed to “the broad discretion” of

the District Court. United States v. Indelicato, 611 F.2d 376, 387 (1st Cir. 1979); see United States

v. Wilkerson, 251 F.3d 273, 278 (1st Cir. 2001). Given that broad discretion, the power to order a

new trial is “broader” than the power to direct an acquittal. See United States v. Rothrock, 806 F.2d

318, 321 (1st Cir. 1986). Moreover, the interest-of-justice standard in a post-trial context is more

expansive than the reversible-error standard on appeal. See United States v. Vicaria, 12 F.3d 195,

198 (11th Cir. 1994). “The ultimate test on a Rule 33 motion is whether letting a guilty verdict

stand would be a manifest injustice.” United States v. Fergeson, 246 F.3d 129, 134 (2d Cir. 2001).

II.     This Court should order a new trial for Mr. Simon because trial counsel’s conflict of
        interest violated Mr. Simon’s Sixth Amendment right to counsel.

        “[W]hen a claim of ineffective assistance of counsel,” including a conflict claim, “is first

raised in the district court prior to the judgment of conviction, the district court may, and at times

should, consider the claim at that point in the proceeding,” and “the failure to do so may constitute

an abuse of discretion.” United States v. Ortiz-Vega, 860 F.3d 20, 30 (1st Cir. 2017) (holding “the

district court abused its discretion by failing to rule on the merits of [the defendant]’s ineffective


                                                  15
       Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 22 of 42



assistance claim before sentencing” and remanding for further proceedings) (quoting United States

v. Brown, 623 F.3d 104, 112-14 (2d Cir. 2010)). Moreover, it would serve the interests of justice

and judicial economy for this Court to rule on the conflict issue now rather than require Mr. Simon

to proceed through sentencing, complete his direct appeal, and only then, seek post-conviction

relief – based on the same conflict issue – from this Court under 28 U.S.C. § 2255.

       A.      Representation by conflicted counsel violates a defendant’s Sixth Amendment
               right to counsel.

       “The Sixth Amendment guarantees the right to conflict-free counsel.” Ponzo, 853 F.3d at

574. Accordingly, with constitutional rights at stake, this Court should strictly construe and apply

the conflict rules, because “the need to protect the criminal defendant from conflict of interest is

greater than in a civil case,” Harris v. Blodgett, 853 F. Supp. 1239, 1272 (W.D. Wash. 1994), and

because this Court has an “independent interest in ensuring that criminal trials are conducted

within the ethical standards of the profession,” Wheat v. United States, 486 U.S. 153, 160 (1988).

       “Unlike ineffective assistance claims governed by Strickland v. Washington – a case

requiring the defendant to show that counsel’s performance was deficient and that this defective

representation prejudiced the case’s outcome – prejudice is presumed if a defendant” can “show

that ‘a conflict of interest actually affected’ the lawyer’s ‘performance.’” Ponzo, 853 F.3d at 575

(quoting Mickens v. Taylor, 535 U.S. 162, 168, 171 (2002)). In other words, “a lesser showing of

prejudice is enough where ineffectiveness is traced to a conflict of interest . . . that was not

identified and properly waived.” United States v. Burgos-Chapman, 309 F.3d 50, 52 (1st Cir. 2002)

(citing Mickens, 535 U.S. at 168).

       To show an “adverse effect,” a defendant need only “show that [his attorney] might

plausibly have pursued an alternative defense strategy, and that the alternative strategy was in

conflict with, or may not have been pursued because of, [the attorney’s] other loyalties or


                                                16
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 23 of 42



interests.” United States v. DeCologero, 530 F.3d 36, 77 (1st Cir. 2008) (quoting United States v.

Ramirez-Benitez, 292 F.3d 22, 30 (1st Cir. 2002)).

       It is irrelevant whether trial counsel consciously or intentionally eschewed an alternative

strategy due to the conflict. Unlike a typical Strickland claim, trial counsel’s actual, subjective,

strategic decision-making is beside the point. Even if trial counsel’s choices might be strategically

defensible or reasonable, a conflict inherently taints those judgments and triggers the presumption

of prejudice. See United States v. De Falco, 644 F.2d 132, 135 (3d Cir. 1980) (“[A]pparently

legitimate decisions are rendered suspect if made by counsel with conflicting loyalties[.]”).

       Moreover, it does not matter whether “the [alternative] defense would necessarily have

been successful if it had been used,” so long as the alternative “possessed sufficient substance to

be a viable alternative.” United States v. Cardona-Vicenty, 842 F.3d 766, 773 (1st Cir. 2016)

(quoting Brien v. United States, 695 F.2d 10, 15 (1st Cir. 1982)).

       Finally, because the government did not bring the apparent1 conflict to this Court’s

attention, this Court had no opportunity to conduct a pre-trial colloquy pursuant to United States

v. Foster, 469 F.2d 1 (1st Cir. 1972). Such a colloquy is critical, because “where a court justifiably

finds an actual conflict of interest, there can be no doubt that it may decline a proffer of waiver,

and insist that [parties] be separately represented.” Wheat, 486 U.S. at 162. Thus, at this stage, “the

government has the burden of persuasion of demonstrating that prejudice to the defendant was

improbable.” United States v. Mazzaferro, 865 F.2d 450, 454 (1st Cir. 1989).




1
  While the government has declined to produce any documents that could help to establish the
date on which it learned of Weil’s restructuring work for Insys, see Exs. O & P, it strains credulity
to believe that it was unaware of Weil’s involvement (and thus, the conflict) through the end of
the trial, given that the settlement and associated mutual understandings concerning financial
penalties and bankruptcy was announced within weeks of the guilty verdicts after years of
negotiations between Insys and the DOJ.
                                                  17
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 24 of 42



        The government’s conspicuous silence about Weil’s concurrent representation of a

criminal defendant and a cooperating witness in this case stands in stark contrast to its aggressive

and repeated demands for Foster hearings in the so-called “Varsity Blues” cases arising from

alleged college admissions fraud. See generally United States v. Sidoo et al., No. 19-cr-10080-

NMG (D. Mass.), ECF #400 (Government’s Motion for Hearing Regarding Conflicts of Interest

(June 6, 2019)), and ensuing briefs and hearing. Relatedly, scholars have suggested that the

government should bear an enforceable, affirmative legal burden to bring apparent conflicts to the

court’s attention. See, e.g., Anne Bowen Poulin, Conflicts of Interest in Criminal Cases: Should

the Prosecution Have a Duty to Disclose?, 47 AM. CRIM. L. REV. 1135 (2010).

        Certainly, once the government became aware that, at the same time, Weil was representing

both Mr. Simon in this criminal case and also Insys in restructuring or bankruptcy work (which

directly related to plea negotiations with Insys), it should have taken immediate, appropriate steps

– as it has in the “Varsity Blues” cases – to ensure that Mr. Simon received a fair trial with the

effective assistance of unconflicted counsel. See Brady v. Maryland, 373 U.S. 83, 87 (1963)

(“Society wins . . . when criminal trial are fair,” and the criminal justice system “suffers when any

accused is treated unfairly.”); Mass. R. Prof. C. 3.8, cmt. 1 (“A prosecutor has the responsibility

of a minister of justice and not simply that of any advocate. This responsibility carries with it

specific obligations to see that the defendant is accorded procedural justice[.]”). Instead, by failing

to alert this Court, the prosecution cast itself “in the role of an architect of a proceeding that d[id]

not comport with standards of justice.” Brady, 373 U.S. at 88.

        B.      Weil’s concurrent representation of Insys created a conflict.

        The interests of Insys and Mr. Simon were and are adverse: Insys provided “substantial

assistance” to the government in the prosecution of Mr. Simon. In addition, Insys has continued to

assert privilege over documents that, as explained below, could have provided support to a “good
                                                  18
       Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 25 of 42



faith” defense by Mr. Simon and a basis to seek severance from other defendants. Given this direct

adversity, Weil’s concurrent representation of Insys and Mr. Simon created an unwaivable conflict

even accepting, for the sake of argument, Weil’s assertion that its restructuring and bankruptcy

work was not “substantially related” to its defense of Mr. Simon.

       The Massachusetts Rules of Professional Conduct adopted by the Supreme Judicial Court

govern the ethical obligations of attorneys in this District. See D. Mass. Local Rule 83.6(4). Mass.

R. Prof. C. 1.7 provides:

       (a) Except as provided in paragraph (b), a lawyer shall not represent a client if the
       representation involves a concurrent conflict of interest. A concurrent conflict of
       interest exists if:

               (1) the representation of one client will be directly adverse to another
               client; or

               (2) there is a significant risk that the representation of one or more clients
               will be materially limited by the lawyer’s responsibilities to another client,
               a former client or a third person or by a personal interest of the lawyer.

       (b) Notwithstanding the existence of a concurrent conflict of interest under
       paragraph (a), a lawyer may represent a client if:

               (1) the lawyer reasonably believes that the lawyer will be able to provide
               competent and diligent representation to each affected client;

               (2) the representation is not prohibited by law;

               (3) the representation does not involve the assertion of a claim by one
               client against another client represented by the lawyer in the same
               litigation or other proceeding before a tribunal; and

               (4) each affected client gives informed consent, confirmed in writing.

       As Chief Judge Saris recently explained, “Rule 1.7 serves as a prophylactic [measure] to

protect confidences that a client may have shared with his or her attorney . . . [and] safeguard[s]

loyalty as a feature of the lawyer-client relationship.” Altova GmBH v. Syncro Soft SRL, 320 F.

Supp. 3d 314, 319 (D. Mass. 2018) (internal citations and quotation marks omitted) (brackets in

                                                19
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 26 of 42



original). Indeed, “[l]oyalty and independent judgment are essential elements in the lawyer’s

relationship to a client.” Mass. R. Prof. C. 1.7, cmt. 1. “By prohibiting the simultaneous

representation of clients with adverse interests absent informed consent, Rule 1.7 fosters a sense

of trust between the lawyer and client that promotes the lawyer’s ability to competently represent

the client’s interests.” Bryan Corp. v. Abramo, 474 Mass. 504, 511 (2016); see also Strickland v.

Washington, 466 U.S. 668, 692 (1984) (explaining loyalty is “perhaps the most basic of counsel’s

duties”). “[T]he loyalty a lawyer owes to his client is so basic . . . it should not be sullied by even

the appearance of a possible conflict.” Mazzaferro, 865 F.2d at 456.

       Courts have long recognized that concurrent representation of a defendant, such as Mr.

Simon, and cooperating witness, such as Insys, poses a clear conflict. See, e.g., United States v.

Dugerdas, 735 F. Supp. 2d 113, 116 (S.D.N.Y. 2010) (“[T]he unusual circumstance of a law firm

seeking to simultaneously represent a defendant and a cooperating witness in the same criminal

proceeding . . . creates a clear conflict of interest.”); United States v. Culp, 934 F. Supp. 394, 397

(M.D. Fla. 1996) (“[T]he simultaneous representation of clients with adverse interests is the most

egregious form of a lawyer’s conflict of interest.”). It is difficult to imagine a more obvious

example of adversity or a situation more fraught with risk for the defendant in a criminal case.

       The fact that Insys is not a party in the criminal case before this Court is of no moment.

Both Insys and Mr. Simon were prosecuted as part of the same investigation by the same

prosecutors, and Insys (along with its current employees) are in effect cooperating witnesses

against Mr. Simon. Multiple jurisdictions “have embraced the view adverse witnesses, in addition

to parties, may be ‘directly adverse within the meaning of Rule 1.7(a).” In re Cendant Corp. Sec.

Litig., 124 F. Supp. 2d 235, 242 (D.N.J. 2000). “The potential for conflict of interest in representing

multiple defendants is so grave that ordinarily a lawyer should decline to represent more than one



                                                  20
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 27 of 42



codefendant, or more than one person under investigation by law enforcement authorities for the

same transaction or series of transactions[.]” Mass. R. Prof. C. 1.7, cmt. 23.

       Weil’s claim that no conflict exists because there is “no adversity between the criminal

defense of Mr. Simon and Weil’s representation of Insys in connection with corporate and

restructuring matters” is incorrect. The issue is not whether two Weil client teams are performing

work on related matters that are directly in conflict, but whether two Weil clients – Insys and Mr.

Simon – are adverse to each other. Due to that conflict, Weil cannot act with undivided loyalty to

both clients. The Massachusetts ethical rules with which Weil agreed to comply when it appeared

as counsel in this case address this precise situation:

       [A]bsent consent, a lawyer ordinarily may not act as an advocate in one matter
       against a person the lawyer represents in some other matter, even when the matters
       are wholly unrelated. The client as to whom the representation is directly adverse
       is likely to feel betrayed, and the resulting damage to the client-lawyer relationship
       is likely to impair the lawyer’s ability to represent the client effectively. In addition,
       the client on whose behalf the adverse representation is undertaken reasonably may
       fear that the lawyer will pursue that client’s case less effectively out of deference
       to the other client, i.e., that the representation may be materially limited by the
       lawyer’s interest in retaining the current client.

Mass. R. Prof. C. 1.7, cmt. 6 (emphasis added); see also NYCBA Formal Op. 2005-2 (2005) (citing

Cinema 5 Ltd. v. Cinerama, Inc., 528 F.2d 1384, 1386 (2d Cir. 1976)) (“In general, a conflict of

interest exists . . . when a lawyer represents one client in a matter that is directly adverse to a

second client whom the lawyer or the lawyer’s firm represents in another matter, even if the two

matters are unrelated. The most typical example is when a lawyer represents a client in litigation

against a party whom the lawyer’s firm represents in another matter.”) (emphasis added); NYCBA

Formal Op. 2001-3 (2001) (“[A] lawyer is precluded, at least prima facie, from representing one

client in a matter directly adverse to another current client.”).




                                                  21
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 28 of 42



        Contrary to Spector’s assertion, Weil’s use of a “screen . . . between those attorneys

working on Mr. Simon’s defense and those attorneys working on the Insys matter” cannot, like a

magic wand, “avoid any issues.” Ex. K. Many commentators have questioned whether such

“screens” serve primarily to prioritize firm profits from new clients over professional duties to

existing (or former) clients. See, e.g., Thomas D. Morgan, Screening the Disqualified Lawyer: The

Wrong Solution to the Wrong Problem, 10 UNIV. OF ARKANSAS AT LITTLE ROCK L. REV. 37, 48

(1987) (“One need not be an unreformed cynic to see the success of screening depends almost

entirely on the other side’s confidence in the good faith and ability to control conduct within the

firm[.]”); Monroe Freedman, The Ethical Illusion of Screening, LEGAL TIMES (Nov. 20, 1995)

(noting that, despite ethical walls, “the temptations are still there, violations are virtually

impossible to police, and the [client]’s ability to prove a violation is essentially nil”).

        While ethical screens may mitigate the risk of violating an attorney’s duty of

confidentiality, they cannot ensure compliance with the separate duty of loyalty. See Altova

GmBH, 320 F. Supp. 3d at 319 (emphasizing distinct duties); see also, e.g., Reyes-Vejerano, 276

F.3d at 100 (observing that “one client may stand to gain through negotiations with prosecutors

that will injure another, raising concerns of loyalty; or information obtained in the representation

of one client may be potentially useful to another, raising concerns of confidentiality”). Therefore,

as with advance waivers, screens arguably have no place in criminal cases, where defendants have

constitutional rights to the effective assistance of defense attorneys with undivided loyalties. See

United States v. Watts, 35 Fed. Appx. 576, 577 (9th Cir. 2002) (raising but not resolving the

question whether “screening” may be “appropriate in some criminal cases).

        Moreover, screens originated as a way to avoid imputed disqualification of entire firms due

to individual lawyer migration (initially, from government service to private practice), not as a



                                                  22
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 29 of 42



side-door giving firms carte blanche to take on concurrent, adverse representations. See generally

Neil W. Hamilton & Kevin R. Coan, Are We A Profession or Merely a Business?: The Erosion of

the Conflicts Rules Through the Increased Use of Ethical Walls, 27 HOFSTRA L. REV. 57, 90 (1998)

(“[N]o court has ever allowed an ethical wall in a case where a personally disqualified lawyer had

not moved and the firm simply switched sides.”). The typical, permissible deployment of “walls”

as a means to screen migrating lawyers, rather than permitting new, concurrent, conflicting

representations, is also reflected in the Rules, which only discuss “screening” in the context of

lawyer migration, see Mass. R. Prof. C. 1.10, and limitations on “access to files” in the context of

“duties to former clients,” Mass. R. Prof. C. 1.9, cmt. 4-9 (emphasis added). But that is not this

case. And Weil’s obvious incentive to accept a multi-million-dollar bankruptcy engagement

should not be permitted to inure to Mr. Simon’s detriment.

       If you are the client . . . [y]our trust in the efficacy of an ethical wall is undermined
       by the fact that many lawyers and law firms increasingly see themselves as simply
       business maximizing income. . . . [T]he policy arguments against ethical walls are
       substantially stronger than the policy arguments for them.

Hamilton & Coan, supra, at 64.

       C.      The conflict between Insys and Mr. Simon was not waivable.

       The Rules recognize that “some conflicts are nonconsentable, meaning that the lawyer

cannot properly ask for such agreement or provide representation on the basis of the client’s

consent.” Mass. R. Prof. C. 1.7, cmt. 14; see United States v. Schwarz, 283 F.3d 76, 95 (2d Cir.

2002) (“An actual or potential conflict cannot be waived if, in the circumstances of the case, the

conflict is of such a serious nature that no rational defendant would knowingly and intelligently

desire that attorney’s representation.”).

       Under “paragraph (b)(1), representation is prohibited if in the circumstances the lawyer

cannot reasonably conclude that the lawyer will be able to provide competent and diligent


                                                  23
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 30 of 42



representation.” Mass. R. Prov. C. 1.7, cmt. 15. Separately, “paragraph (b)(3) describes conflicts

that are nonconsentable because of the institutional interest in vigorous development of each

client’s position when the clients are aligned directly against each other in the same litigation or

other proceeding before a tribunal.” Id., cmt. 17.

       Both ethical provisions render Weil’s conflict nonconsentable in this case. Tyrrell and the

other Weil attorneys should have concluded that they could not provide competent and diligent

representation where their work would be materially limited by their firm’s competing duty of

loyalty to Insys. See id., cmt. 15. Mr. Simon and Insys were “aligned directly against each other”

in the criminal case, with a potential for active litigation between the two, for example, in the event

of a discovery dispute. Id., cmt. 17.

       D.      Even if the conflict were waivable, Mr. Simon never provided the requisite
               informed, written consent to Weil’s concurrent representation of Insys.

       Even assuming, for the sake of argument, that the conflict between Mr. Simon and Insys

could have been waived, Mass. R. Prof. C. 1.7(b)(4) requires that “each affected client gives

informed consent, confirmed in writing,” which did not occur here.

       Informed consent requires the lawyer to explain all “the relevant circumstances and [ ] the

material and reasonably foreseeable ways that the conflict could have adverse effects on [his]

interests.” Id., cmt. 18. Tyrrell’s assurance to Mr. Simon that Weil’s representation of Insys meant

“nothing really” did the opposite. Weil’s pledge in its engagement letter with Insys to conceal from

Mr. Simon “the nature of the engagement for the Company or of the Weil attorneys responsible

for it” further compounds Tyrrell’s deficient disclosure. Cf. id., cmt. 19 (“Under some

circumstances it may be impossible to make the disclosure necessary to obtain consent. For

example, when . . . one of the clients refuses to consent to the disclosure necessary to permit the

other client to make an informed decision, the lawyer cannot properly ask the latter to consent.”).


                                                  24
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 31 of 42



Against this backdrop, Mr. Simon’s apparent silent acquiescence, upon learning of Weil’s

concurrent Insys representation, was not tantamount to his informed, written consent. Put simply,

Weil neither requested nor obtained Mr. Simon’s effective, informed consent.

       Nor does the advance conflict waiver in Weil’s January 2017 engagement letter absolve

the conflict that emerged more than 19 months later. Undersigned counsel have been unable to

find any criminal case in which a court has upheld a prospective conflict waiver. To do so,

moreover, would be inconsistent with Foster, which imposes a special judicial “duty” to conduct

a colloquy on the record “to comment on some of the risks confronted where defendants are jointly

represented to insure that defendants are aware of [the] risks, and to inquire diligently whether

they have discussed the risks with their attorney . . .” 469 F.2d at 5.

       While the ethical rules do not categorically prohibit prospective waivers, myriad authorities

agree that they do not dilute the touchstone requirement of informed consent.

       The American Bar Association’s Committee on Ethics and Professional
       Responsibility, the Restatement of the Law Governing Lawyers, the ABA’s Ethics
       2000 Commission, various courts, bar associations in other United States
       jurisdictions, and at least one respected academic figure have said that while
       advance waivers are not per se improper, they will be sustained only where the
       client can be said to have given informed consent.

D.C. Bar Ethics Opinion 309 (Sept. 2001), available at <https://www.dcbar.org/bar-

resources/legal-ethics/opinions/opinion309.cfm>.

       The Massachusetts Rules provide:

       The effectiveness of such waivers is generally determined by the extent to which
       the client reasonably understands the material risks that the waiver entails. The
       more comprehensive the explanation of the types of future representations that
       might arise and the actual and reasonably foreseeable adverse consequences of
       those representations, the greater the likelihood that the client will have the requisite
       understanding. Thus, if the client agrees to consent to a particular type of conflict
       with which the client is already familiar, then the consent ordinarily will be
       effective with regard to that type of conflict. If the consent is general and open-
       ended, then the consent ordinarily will be ineffective, because it is not reasonably

                                                  25
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 32 of 42



       likely that the client will have understood the material risks involved. . . . In any
       case, advance consent cannot be effective if the circumstances that materialize in
       the future are such as would make the conflict nonconsentable . . . .

Mass. R. Prof. C. 1.7, cmt. 22.

       Here, the complicated advance waiver provision in Weil’s engagement letter was general

and open-ended, and therefore, at least for a layperson like Mr. Simon, it was ineffective. The

waiver provides specific examples arising in Weil’s bankruptcy practice where Weil “could be

called upon to act against certain of the debtor’s creditors or other parties in interest.” Ex. A. It

warns that “[g]iven the complexity of the financial restructuring process and the large number of

parties typically involved, the firm’s other current or future clients in unrelated matters, including

you or your affiliates, could be creditors or parties in interest of the debtor.” Id. The waiver also

describes a potential scenario in which a “stock or other specific assets for which [one Weil client

is] bidding . . . could also be the subject of a bid by one or more of [Weil’s] other clients.” Id. In

such situations, the waiver explains, “Weil will set up a screen between those representing [one

client] . . . and all lawyers and other personnel representing any other [client].” Id.

       It is implausible to suggest that Mr. Simon could have understood that an advance waiver

illustrated by examples of pedestrian debt collection disputes and competitive bidding transactions

would foreclose him from objecting to Weil’s representation of his former employer, which is

actively cooperating with the prosecution against him for serious federal felonies. And Tyrrell

failed to adequately inform Mr. Simon of any other foreseeable risks. Thus, on this record, this

Court cannot plausibly conclude that Mr. Simon knowingly and intelligently waived his right to

defense counsel who would be able, without inhibition, to pursue discovery from Insys and mount

a defense that might be adverse to the company. See, e.g., Celgene Corp. v. KV Pharm. Co., No.




                                                  26
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 33 of 42



07-cv-4819 (SDW), 2008 U.S. Dist. LEXIS 58735 (D.N.J. July 29, 2008) (rejecting an advance

waiver that was insufficiently specific about the particular conflict at issue).

        Finally, the Massachusetts Rules provide that “a client who has given consent to a conflict

may revoke the consent and, like any other client, may terminate the lawyer’s representation at

any time.” Mass. R. Prof. C. 1.7, cmt. 21. Unfortunately, Mr. Simon was not in a position to revoke

his purported advance waiver precisely because Tyrrell failed to apprise him of the risks and

consequences of Weil’s Insys engagement.

        E.     The conflict precluded trial counsel from pursuing viable alternate strategies.

        Mr. Simon worked at Insys from September 2012 through March 2016, initially, as a

Regional Sales Manager, and later, as the National Sales Director. See Simon Decl., ¶ 2. Early in

Mr. Simon’s tenure, in December 2013, Insys received a HIPAA subpoena from the DOJ

concerning the company’s marketing and sale Subsys. See id. ¶ 3; see also Insys Press Release

(Dec.   12,   2013),   available    at   <https://insysrx.gcs-web.com/news-releases/news-release-

details/insys-therapeutics-receives-subpoena-office-inspector-general>. Days later, Insys hired

Michael Loucks, a partner at Skadden, Arps, Slate, Meagher, & Flom LLP and the former acting

U.S. Attorney for the District of Massachusetts, to conduct an internal investigation, identify any

compliance issues, and advise the board how to remediate them. See ECF #678 at 4.

        Skadden worked closely with Franc Del Fosse, an attorney who joined Insys as its General

Counsel in February 2012, and Danielle Davis, another attorney who joined as the Director of

Compliance in March 2014. Davis reported to Del Fosse, and she testified for the prosecution at

Mr. Simon’s trial. Along with in-house counsel, and Leslie Zacks, an attorney who had served as

outside counsel to Insys since January 2012, Skadden interviewed numerous Insys employees,

including Mr. Simon, and it reviewed a wide range of company practices, including the Speaker

Program (“ISP”) and Insurance Reimbursement Center (“IRC”). Skadden advised Insys’s board
                                                  27
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 34 of 42



to make certain policy changes and take various employment actions. Simon Decl., ¶¶ 4-7.

Notably, as far as Mr. Simon knows, “during the relevant period, post subpoena,” Skadden did not

advise Insys to shut down the ISP, to close the IRC, or to fire Mr. Simon. 3/25/19 Tr. at 10; see

Simon Decl., ¶ 8. Nor did Skadden advise Insys to terminate its relationships with Dr. Judson

Somerville in Texas and Dr. Mahmood Ahmad in Arkansas, the only physicians linked at trial to

Mr. Simon. See id.

        Evidence that, according to Skadden’s investigation, neither the ISP nor the IRC were

aspects of an ongoing “racketeering enterprise,” that Mr. Simon had not intentionally engaged in

any criminal activity, and that neither Dr. Somerville nor Dr. Ahmad had been bribed by Insys

employees would have been relevant and exculpatory. It would have established that Mr. Simon

acted in good faith. As this Court instructed the jury, to convict Mr. Simon, the prosecution had to

prove beyond a reasonable doubt that he knowingly and willfully entered into a criminal

conspiracy with the specific intent to commit two or more racketeering acts. See 4/4/19 Tr. at 32-

33. Thus, the prosecution had to establish that Simon acted with “a bad purpose, either to disobey

or disregard the law.” Id. at 39. “Good faith” was “a complete defense,” and the prosecution had

the “burden to disprove it beyond a reasonable doubt.” United States v. Calipari, 368 F.3d 22, 33

(1st Cir. 2004) (citing United States v. Casseire, 4 F.3d 1006, 1011 (1st Cir. 1993)); see 3/25/19

Tr. at 7 (Lazarus: “It’s our burden . . . to prove lack of good faith,” because “[i]t’s not an affirmative

defense,” and no defendant “ha[s] a burden there.”).

        At trial, however, Mr. Simon was unable to present this exculpatory evidence of his good

faith. Insys broadly asserted the attorney-client privilege over Skadden’s entire internal

investigation and all legal advice to the board, and the joint defense group, led by Dr. Kapoor’s

counsel, chose not to challenge the privilege. See 2/11/19 Tr. at 10 (Kapoor’s counsel: “We’re not



                                                   28
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 35 of 42



looking to pierce the privilege. We never have been[.]”); id. at 11 (“[W]e’re not questioning the

assertion of privilege by Mr. Hobart and by the company, and it’s the company’s call.”); see ECF

#627 at 2 (“The government correctly notes that Insys withheld materials on privilege grounds,

but Defendants do not anticipate affirmatively using such privileged materials at trial.”).

        Although Dr. Kapoor may have had access to some of the privileged communications

between Skadden, in-house counsel, and the board, because Dr. Kapoor served as chair of the

board until his arrest in October 2017, Mr. Simon and the other defendants had none.

        TYRRELL: “Your honor, I’m just going to say one more time, with all due respect
        to Mr. Wyshak, I just don’t think it’s appropriate to say ‘they’ in this context. I
        think Ms. Wilkinson has made clear that Dr. Kapoor, as chairman of the board,
        rightly would have had access to certain things that were happening at the time,
        may have information in his head, or materials that he rightly retained. That doesn’t
        mean that the rest of the defendants have them, that does not mean that they’ve
        been shared, and that doesn’t mean . . .

        COURT: I got it. I got it, Mr. Tyrrell. I got it.

2/11/19 Tr. at 13 (emphasis added); see also 3/20/19 Tr. at 213 (Court: “Regardless of what

[privileged material] they have, . . . the only defendant that would have it is Dr. Kapoor.”); 3/25/19

Tr. at 15-16 (Court: “The fact of it is . . . of the five defendants, the only one that has access to this

information is Mr. Kapoor.”). As a result, Mr. Simon was denied the opportunity to present his

defense – to demonstrate his good faith to the jury.2

        There was viable alternative, however. As a defense strategy, Mr. Simon could have

challenged Insys’s privilege, arguing that his constitutional rights to a fair trial trumped the

company’s common-law interest in the confidentiality of its attorney-client communications.

“Whether rooted” in the rights of due process, compulsory process, or confrontation, “the



2
 To the extent Kapoor or other defendants did not want to challenge Insys’s privilege, Mr. Simon’s
alternate strategy would have constituted an antagonistic defense, entitling him to severance, as in
W.R. Grace and Stryker Biotech, discussed infra.
                                                   29
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 36 of 42



Constitution guarantees criminal defendants a meaningful opportunity to present a complete

defense.” Crane v. Kentucky, 476 U.S. 683, 690 (1986); see Taylor v. Illinois, 484 U.S. 400, 409

(1988) (holding the Sixth Amendment guarantees “the right to present the defendant’s version of

the facts”); Pennsylvania v. Ritchie, 480 U.S. 39, 56 (1987) (holding “criminal defendants have

the right . . . to put before a jury evidence that might influence the determination of guilt”). As a

result, “[e]ven the attorney-client privilege . . . might have to yield in a particular case” if a

defendant’s constitutional rights “would be violated by enforcing the privilege.” United States v.

Rainone, 32 F.3d 1203, 1206 (7th Cir. 1994); see United States v. W.R. Grace, 439 F. Supp. 2d

1125 (D. Mont. 2006) (ruling “the attorney-client privilege could in certain circumstances yield to

a defendant’s Sixth Amendment rights”) (citing Murdoch v. Castro, 365 F.3d 699 (9th Cir. 2004)).

       In several cases, courts have concluded that, when in conflict, defendants’ rights take

precedence over corporations’ privileges. In United States v. W.R. Grace, 439 F. Supp. 2d 1125

(D. Mont. 2006), the court allowed a motion by three defendants to use Grace’s privileged

documents in their defense at trial.

       Grace has asserted its legitimate interest in protecting its privileged
       communications unconditionally and in good faith. Still, the law requires that the
       privilege yield where its invocation is incompatible with a criminal defendant’s
       Sixth Amendment rights.

Id. at 1145; see id. at 1142 (recognizing that privileged material may be “of such probative and

exculpatory value as to compel admission of the evidence over Defendant Grace’s objection as the

attorney-client privilege holder” and ruling admissibility determinations would be “made on a

document-by-document basis at trial”). Similarly, in United States v. Mix, Crim. No. 12-171

Section “K”(1), 2012 U.S. Dist. LEXIS 88044 (E.D. La. June 26, 2012), the court ordered BP to

disclose its privileged materials to the defendant and stated that, if necessary at trial, it would

establish a protocol to determine which documents are subject to the attorney-client privilege and


                                                 30
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 37 of 42



whether any such documents should be admitted into evidence at trial,” notwithstanding the

privilege. Id. at *8-*9 (following W.R. Grace). In United States v. Weisberg, No. 08-CR-347

(NGG) (RML), 2011 U.S. Dist. LEXIS 37221 (E.D.N.Y. Apr. 5, 2011), the defendant sought a

Rule 17(c) subpoena for documents from two law firms that asserted attorney-client privilege.

Recognizing that such material may be “so important to the defense that its disclosure is

constitutionally required,” the court ruled that it would be “appropriate” to review in camera each

privileged item. Id. at *15.3

       Encouraging precedent exists in this District for a strategy of piercing corporate privilege

to support a “good faith” defense. In United States v. Stryker Biotech, No. 09-cr-10330 (D. Mass.),

the former president of Stryker Biotech, Mark Philip, who had been indicted along with the

company and three former sales executives, moved to sever his trial from the company’s case so

that he could present a good-faith defense based on his frequent communications with in-house

and outside counsel who (according to Philip) had not raised any legal or compliance concerns.

See id., ECF #264-65. Philip argued that his constitutional right to use exculpatory material was

incompatible with the company’s attorney-client privilege. Stryker Biotech acknowledged that

privileged material was exculpatory to Philip because it tended to negate the prosecution’s proof




3
  In civil cases, court have generally declined to abrogate corporate privileges. See, e.g., United
States v. Wells Fargo Bank, N.A., 132 F. Supp. 3d 558, 565 (S.D.N.Y. 2015) (distinguishing W.R.
Grace, a criminal case, from a civil fraud action where “the Sixth Amendment – which is limited
by its terms to ‘criminal prosecutions’ – does not apply”); SEC v. Present, No. 14-cv-14692-LTS,
2015 U.S. Dist. LEXIS 170245, *9-10 (D. Mass. Dec. 21, 2015) (following Wells Fargo and
quashing subpoena by former executive for materials from former employer that were subject to
“unwaived privilege” and that executive sought to establish “the legality of conduct which the
government has charged as a violation of various non-criminal statutes”). Those results are hardly
surprising, because “the right to production of relevant evidence in civil proceedings does not have
the same ‘constitutional dimensions.’” Cheney v. United States Dist. Ct., 542 U.S. 367, 384 (2004)
(quoting United States v. Nixon, 418 U.S. 683, 711 (1974)).


                                                31
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 38 of 42



of specific intent, but the company objected to the admission of those materials, claiming they

would prejudice the company’s own right to a fair trial. See id., ECF #267 at 1-2.4 In order to

protect Philip’s right to present his defense and also respect Stryker’s interest in the privilege, on

the eve of trial, Judge O’Toole allowed Philip’s motion to sever, ordering a separate trial at which

Philip could use Stryker’s privileged materials to present his good-faith defense. See Electronic

Clerk’s Note (Jan. 9, 2019); see also Stephen G. Huggard and Hilary B. Dudley, “The Sword, a

Shield, and Severance: The Corporate Attorney-Client Privilege in White Collar Criminal

Prosecutions,”      BLOOMBERG          LAW        (Sept.      11,      2012),       available      at

<https://news.bloomberglaw.com/white-collar-and-criminal-law/the-sword-a-shield-and-

severance-the-corporate-attorney-client-privilege-in-white-collar-criminal-prosecutions>.

Ultimately, before the separate trial, the prosecution dismissed all charges against Philip. See

Stryker, supra, ECF #309.

       In this case, any effort by Mr. Simon to challenge Insys’s privilege would have put the two

parties in direct conflict. Indeed, when the prosecution unsuccessfully moved for an order requiring

the defendants to give advance notice of an advice-of-counsel defense, it acknowledged the

“potential conflict” between an individual defendant, such as Mr. Simon, and Insys.

       When a defendant asserts an advice-of-counsel defense based on advice
       given by corporate counsel, the assertion of such a defense poses a potential
       conflict between the policy favoring confidentiality of attorney-client
       communications and the right of a criminal defendant to present evidence
       in his or her defense.



4
  The prosecution lacked “sufficient information” to determine “whether defendant Philip’s
constitutional rights to a fair trial would be compromised by not being able to use various
communications which defendant Stryker Biotech has withheld from both the government and
apparently defendant Philip based on an assertion of the corporation’s attorney client privilege.”
ECF #266 at 1-2. By taking no position, the prosecution impliedly conceded that, depending on
the exculpatory nature of those communications, Philip’s rights to present his defense might trump
the company’s privilege.
                                                 32
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 39 of 42



ECF #570 at 2-3 (quoting, without citation, W.R. Grace, 439 F. Supp. 2d at 1138) (emphasis

added). Insys made clear, throughout the trial, that it had no interest in waiving its privilege (at

least, not to assist the defendants). And the company had many good reasons to try to keep

confidential its privileged communications, including that disclosure could seriously prejudice the

company’s efforts to defend itself in related civil litigation.

       In setting the parameters for anticipated testimony from Insys’s attorneys, Davis (who

testified for the prosecution) and Zacks (who did not), this Court also recognized that, Insys’s

broad assertion of privilege over all legal advice to its board inevitably “impact[ed]” the

defendants’ “ability to do a full and fair cross-examination of these witnesses.” 3/25/19 Tr. at 8.

For the same reason, as this Court also noted, Insys’s privilege claim also undermined Mr. Simon’s

ability to present a potential defense case.

       [I]f the company waived privilege, [the defendants] might be able to put someone
       on the stand that said, hey, Skadden came in and said Danielle Davis’ information
       was all screwed up, and we didn’t have to stop the speaker program. We thought
       about it long and hard, we had a long discussion, we weighed the pros and cons,
       and decided for all these reasons not to stop the speaker program. Legitimate, legal
       reasons.

3/20/19 Tr. at 215.5

       The government cannot dispute that Mr. Simon could have challenged Insys’s privilege.

That fact is sufficient to show that Weil’s performance was “adversely affected” by its concurrent

representation of Insys, Mr. Simon need only show this alternative strategy was a plausible or


5
  When Kapoor’s counsel sought to elicit testimony from Jessica Bradley, a former Insys sales rep,
that attorneys conducting the internal investigation had interviewed her on multiple occasions, the
prosecution objected. At side bar, Kapoor’s counsel (in the presence of Mr. Simon’s counsel)
stated that “[Bradley] was interviewed three times” and “did not tell those people the same thing
she told the Court.” 2/8/19 Tr. at 62-63. Put simply, there was reason to believe that Bradley had
lied to investigators and denied any involvement in criminal activity at Insys. Of course, if Bradley
and other sales employees misled Skadden about their conduct, they likely lied to Simon and others
in management, too. Because Insys considered discussions with Skadden and/or in-house counsel
to be privilege, the Court sustained the prosecution’s objection.
                                                  33
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 40 of 42



viable one. Nevertheless, there is reason to believe the strategy would likely have succeeded. This

Court expressed skepticism of Insys’s privilege, especially given its selective disclosures to the

prosecution, 3/25/19 Tr. at 16 (“[T]his whole idea of . . . the company maintaining its privilege is

a little too cute for school.”), and it may have entertained Simon’s request to use privileged

materials.

        This Court made clear that, ideally, a jury should hear the full story. See generally Nixon,

418 U.S. at 710 (holding “exceptions to the demand for every man’s evidence,” such as the

attorney-client privilege, should not be “expansively construed, for they are in derogation of the

search for truth”). Nevertheless, due to the privilege issue, the limited evidence at trial “le[ft] the

jury with a misleading impression,” 3/25/19 Tr. at 31, and “an incomplete picture,” 3/20/19 Tr. at

212; see id. at 5, 36 (“If there’s one thing you guys should know, I would prefer to have this

information go to the jury,” because “I really don’t like to leave a jury with incomplete

information.”). That problem was the direct result of Insys’s decision not to waive its privilege.

        COURT: They want to say there was some compliance. Now, you want to say that
        compliance was a sham. . . the state of play so far allows both those arguments . . .

        WYSHAK: We’re interested in the truth. That’s what we’re here for.

        COURT: You’ve got to talk to Mr. Hobart about that because we’re all
        malconstrained with the universe we live in.

3/25/19 Tr. at 39. If Mr. Simon had taken an alternative approach, challenged Insys’s privilege,

and used material from Skadden’s internal investigation to present a good-faith defense, this Court

could have allowed the jury to hear all of the relevant evidence so that it could render a just verdict.

        There is yet another, practical reason why Weil could not deploy this alternate strategy for

Mr. Simon. Because Insys chose not to waive its privilege and refused to disclose material from

its internal investigation, Mr. Simon would have had to subpoena Insys and, presumably, move to

compel its compliance. Such a discovery dispute involves obvious adversity. Indeed, “a lawyer’s

                                                  34
        Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 41 of 42



taking discovery, whether testimony or documentary, on behalf of one client, of a third party who

is also a client, will present . . . direct adverseness, so as to be disqualifying under Rule 1.7(a).’”

NYCBA Formal Op. 2017-6 at 3-4 (2001) (quoting NYCBA Formal Op. 2001-3 (2001)). The only

exceptions are situations were “the subpoenaed client is not burdened and has no objection.” Id.

at 4; see also Cal. State Bar Formal Op. 2011-182 (Jan. 2011) (concluding that “discovery is

coercion” and that serving discovery on a current client necessarily entails adversity). Impairment

of Weil’s ability to obtain discovery from Insys on Mr. Simon’s behalf is just one concrete way in

which the conflict affected the representation and prevented Weil from pursuing a viable

alternative strategy in his case.

                                          CONCLUSION

        For the foregoing reasons, as well as those set forth in defendants’ other post-trial

memoranda, this Court should grant a new trial to defendant Richard M. Simon. Mr. Simon

respectfully requests oral argument on the issues raised herein. To the extent the Court concludes

that further development of a factual record is necessary, Mr. Simon requests an evidentiary

hearing and opportunity to seek appropriate compulsory process to obtain materials from the

government and third parties, including Weil and Insys.




                                                  35
       Case 1:16-cr-10343-ADB Document 974 Filed 09/10/19 Page 42 of 42




                                             Respectfully submitted,

                                             RICHARD SIMON

                                             By his attorneys,

                                             /s/ William W. Fick
                                             William W. Fick, Esq. (BBO #650562)
                                             Daniel N. Marx, Esq. (BBO #674523)
                                             FICK & MARX LLP
                                             24 Federal Street, 4th Floor
                                             Boston, MA 02110
                                             (857) 321-8360
                                             WFICK@FICKMARX.COM
                                             DMARX@FICKMARX.COM



                                CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent electronically

to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper

copies will be sent to those indicated as non-registered participants on September 10, 2019.

                                             /s/ William W. Fick
                                             William W. Fick




                                               36
